    
    

Filed 05/18/21 Page 1 of 4

FILED

( ser MAY 18 AM

 
 
  
  

 

CLERK
RUPTCY COURS
US oat OF OFLAWAR

-
Hello Su S\weeStein, Tam
CAL MANY FRom For Lauderdale
Florida, AM A SY Nem-old Black
anple Arid A FORMER Member OF Treo
164. here 1N Fort Ladendale, Fla. -

S bon, MY. Scoutmastea, Name

| he was Also B black male -
ANd 4 Cenion Seout+ Master
1S Now deeeased, Seoekmacen -
AS Also IN +he- Penvension,, Files Enom the
| —(iane's). ok’ joined +he @ bo tseouts oo
iN 1977 was. vaMas AA just akid

who Wanted +o beg. boy scout ANG be |

— | ppt OF So weting, thet WAS bigcen
hon myself, My Scat aste

 GPve mt a Nek NamMz & To call me
mk Ake. the Cay Why = haye
Nod saea, — Y Scour mes eh WR A Very Kind
Anas 00d NF MAN . At Jeast iL thought
Until +he Nigh an hen We wee
ON 8 Conger nj HO Ht Hugh Tay len piieh( Pp akc)
And he Camp into M

    
 

   
  
 

   

    

 
Rut © Dave +0 EHSS he Ciniviation )

 

_N@VeL Fell ANYONE Cbout he Cinitiotion),

Wis Apnetment he would jel me +o”
e | )

   

 

Cas P1 Page 2 of 4

Hiament
Ke RV 27, ace |

(Camping Taos and his Gott ment on
CKla im Jean’ Blvd FORT * audord He Fig
Ceound +he Corner trom -+he gl :
1 told my Scout master
bet. Someday So wanted | ee Ne
ACEage Seout), He old Lr have
The Powers -to Make that happen. |

  
  

  
  

And he told me When that -+ime comes
—Z must._p&. A “TpestwoettN Scouk and

Everytime we would brve Sleep overs ot

lee

  
  

 

NC OSK' me Now had did ST wenty—+o be
— ALEnoe\- Scout) His was ERE GE the

— Cinitiotion). Tl never-told @xNon

_Whet this man bad done +o me Other

Then my Pere! and my Deothen
Thats AAA he aot Penedted. _
   

   

d 05/18/21 Page 3of4

 \timpiney |
Hea \ 27, Qeal
THE RoNscout Netonal OF Eroe
hid fetversian Files on thoucands OF
Scout me sters Aha Werke Not Qualified
+0 ‘INteemed With Childeen, However
THA Nad No feohed For me and othen
boysceuts Whe were molsted by Scoutmnastees
Who were Gormidened +0 belgedophites),
TY Past Scoutmuster wag Plecedon
| (erat Peobetion due +o Mrica ineidents
be Fone _T jorned he hoyScout. Howeven
en ac WAS. Petm+bed bo SHil pe Scoutmatter
-- ~Gnd gemon cittound Kids and thats wong.
TR WAGON Pobmtion When he moltied Me

_ Meal) Judge We are Falk about Noman
hegs Kid? -+he Future OF Fommornow

 

— Judge Sivestein this Grgmizehon mosh

be held pccoumabe if Nop
EVeny thing the boyfeouls OF Amepicn jo
About Moen) ehereter is yust & IVE,

  
    

... . Fotr Usudend ple

ip
- MIAMI FL 330 — ek

   

AT
13 MAY 2021 PM4 L Sar

we USA wm FOREVER

“Tustie L purl Sellen \venCtew!
KCUPte ,
Bs paves NE oe Clook
NaNtening cee DHE \48O4

a0e4ss elpecke eT lpg ftelpl pb dad ee

 

wee Cee ee Be a ee ee aaa - ee ee ee

Case 20-10343-LSS Doc | “Filed 05/18/21 Page 4 of 4
|

 
